Citation Nr: 1341056	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  08-23 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1963 to October 1964.  The Veteran died on February [redacted], 2009, with his claim for a TDIU pending on appeal before the Board of Veterans' Appeals (Board).  The Board dismissed the Veteran's claim in April 2009.  See Zevalkink v. Brown, 102 Fed. 3d 1236, 1243-44 (Fed. Cir. 1996) (holding that as a matter of law, appellants' claims do not survive their deaths). 

For claimants who died on or after October 10, 2008, as in the instant case, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A, which permits an eligible person to file a request to be substituted as the appellant for purposes of processing a claim to completion.  In May 2009, the Appellant, who is the Veteran's surviving spouse, requested to be substituted for the Veteran pursuant to 38 U.S.C.A. § 5121A.   The Department of Veterans Affairs (VA) Regional Office in Sioux Falls, South Dakota (RO) granted the Appellant's request for substitution in September 2010.  Accordingly, the Board will address the merits of the claim of entitlement to a TDIU with the Appellant as substituted party.

This case comes before the Board on appeal from a November 2007 rating decision of the VA RO which denied entitlement to a TDIU.

In a March 2012 decision, the Board remanded this issue for additional development.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  At the time of his death, the Veteran was service-connected for eczema, rated as 60 percent disabling.

2.  The Veteran meets the schedular requirements for a TDIU, but his service-connected eczema disability did not preclude him from obtaining and retaining substantially gainful employment. 


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in an October 2007 letter, prior to the date of the issuance of the appealed November 2007 rating decision.  The October 2007 letter explained what information and evidence was needed to substantiate a claim for a TDIU, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the reports of an October 2008 VA examination and a June 2012 VA records review.  The VA examination and records review reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinions consistent with the remainder of the evidence of record.  As such, the Board finds that the October 2008 VA examination and June 2012 VA records review reports are sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Appellant and by the Appellant's representative on her behalf.  

Overall, there is no evidence of any VA error in notifying or assisting the Appellant that reasonably affects the fairness of this adjudication.

Laws and Regulations

Under VA laws and regulations, a TDIU may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience; however, age and any impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

A TDIU may be assigned even where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining the above, the following will be considered as one disability: 1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor set forth under 38 C.F.R. § 4.26, if applicable; 2) disabilities resulting from common etiology or a single accident; 3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; 4) multiple injuries incurred in action; or 5) multiple disabilities incurred as a prisoner of war. In exceptional cases, an extra-schedular rating may be assigned on the basis of a showing of unemployability alone.  See 38 C.F.R. § 4.16(b).

Factual Background and Analysis

A June 1973 note from a VA facility states that the Veteran had "inner granular dermatitis" and thus was "disabled to the entire extent of being unable to perform physical work."

The Veteran underwent a VA examination in November 2008.  The Veteran reported to the examination in a wheelchair and carrying a portable oxygen tank as a result of his advanced chronic obstructive pulmonary disease (COPD).  He had been recently discharged from the hospital for a COPD exacerbation.  He reported that his skin condition had been bothering him "a lot" lately as he had a lot of itching.  He described new lesions as "holes" that took a few months to heal.  It was noted that he had multiple medical problems.  The examiner opined that the Veteran's service-connected eczema would have at least a moderate degree of interference with his daily activities, including his ability to obtain and maintain gainful employment.  The Veteran reported that he had not worked since 1976 and he had multiple nonservice-connected medical conditions which included advanced COPD, coronary artery disease, congestive heart failure and diabetes mellitus.  His nonservice-connected COPD and coronary artery disease were expected to have a major degree of interference with his ability to obtain and maintain gainful employment.  He had significant dyspnea and was largely wheelchair bound.  He could not take any steps without getting short of breath. 

In a November 2008 supplemental opinion, the examiner stated that the Veteran's service-connected eczema would not have precluded him from obtaining or maintaining employment, but it would have limited the employment that the Veteran would have felt comfortable in maintaining.  The examiner provided the example that the Veteran might have felt such discomfort working in a food service position with an eruption of his eczema. 

However, the Board notes that the opinion was based on apparently incomplete evidence of record as the examiner did not have access to the Veteran's Social Security Administration records.  The claims file indicates that that Veteran received SSA benefits beginning in June 1976 and continuing through the date of his death.

Per the March 2012 Board remand instructions, a VA examiner conducted a records review in June 2012.  The examiner noted that the Veteran's chronic skin problem dated back to at least 1961 after he was exposed to insecticides.  A February 1982 SSA report also noted that the Veteran's chronic long term dermatitis did not interfere with fine or gross motor movements and involved his head, neck and ears.  For many years, the Veteran's skin condition appeared to be well controlled when he adhered to his medication regimen.  The February 1982 SSA report noted that when the Veteran deviated from his treatment protocol he got diffuse dermatitis and considerable itching and discomfort.  The examiner indicated that while a June 1973 opinion noted inner granular dermatitis associated with dystrophy of the muscles, he did not believe that this necessarily meant that the Veteran's service-connected eczema was making him unemployable.  A VA physician in December 1985 felt that the Veteran's skin problems were due at least in part to "compulsive excoriation as a manifestation of a psychiatric problem".  

The examiner also noted the November 2008 VA examiner's opinion that the Veteran's eczema had at least a moderate probability of interference with his daily activities and the November 2008 addendum that concluded that the Veteran's eczema would not preclude him from obtaining or maintaining employment but would limit the employment the Veteran would feel comfortable maintaining.  The examiner also indicated that one employer in 1976 reported that the Veteran was dismissed because he was unable to perform heavy physical labor.  Another employer reported that the Veteran was unable to perform hard physical labor because of pain.  Neither employer mentioned any skin problems as a reason for his being unable to work.

The examiner reported that the Veteran had multiple nonservice-connected disabilities which included aseptic necrosis of both femoral heads with rheumatoid arthritis, COPD, schizophrenia with conversion hysteria and alcoholism, congestive heart failure and diabetes mellitus.  This combination of conditions was what led to the VA finding him to be 100 percent permanently and totally disabled.  The examiner believed that this combination of disabilities was the primary reason for his unemployability and not his service-connected eczema.  

In a July 2012 statement, the VA physician who conducted the June 2012 records review indicated that the Veteran's eczema did not preclude him from obtaining or maintaining substantially gainful employment.

At the time of his death, the Veteran was service-connected for eczema, rated as 60 percent disabling as of September 21, 2007.  Thus, the Veteran's service-connected eczema meets the percentage rating standards for TDIU as he has a single 60 percent disability.  38 C.F.R. § 4.16(a).  The Board must now consider whether the evidence reflects that the Veteran's service-connected eczema disability rendered him unemployable.

The Board acknowledges that the evidence supports a finding that, due to the combined effects of his disabilities, the Veteran could not perform employment.  However, the inability to perform prior employment, alone, is not dispositive of the unemployability question.  The central inquiry here is whether the Veteran's service-connected eczema disability alone rendered him unable to obtain or retain substantially gainful employment.  The Board finds that the overall evidence does not support such a finding.

In this regard, the Board notes that, while the evidence of record does indicate that that Veteran's service-connected eczema disability interfered with his employment, it alone did not render the Veteran unemployable.  

While the June 1973 note from a VA facility states that the Veteran had "inner granular dermatitis" and thus was "disabled to the entire extent of being unable to perform physical work", the treatment note did not address non-physical labor or the Veteran's multiple non service-connected disabilities.  Additionally, the June 2012 VA records reviewer, per the March 2012 Board remand instructions, specifically addressed the June 1973 opinion when opining that he did not believe that this necessarily meant that the Veteran's service-connected eczema was making him unemployable.  The records reviewer noted that two previous employers indicated that the Veteran was dismissed from their employment because he was unable to perform heavy physical labor.  Again, neither employer mentioned any skin problems as a reason for his being unable to work.

The June 2012 VA records review and July 2012 addendum opinions are considered highly probative as they are definitive, based upon a complete review of the Veteran's entire claims files, and supported by adequate rationale, including consideration of the Veteran's non service-connected disabilities.  Significantly, in the July 2012 VA addendum, the VA records reviewer specifically indicated that the Veteran's eczema did not preclude him from obtaining or maintaining substantially gainful employment.  Additionally, the examiner noted that the Veteran had multiple non service-connected disabilities which included aseptic necrosis of both femoral heads with rheumatoid arthritis, COPD, schizophrenia with conversion hysteria and alcoholism, congestive heart failure and diabetes mellitus and the combination of conditions were what led him to be 100 percent permanently and totally disabled.   

While the Board is sympathetic for the restrictions that encompassed his non service-connected disabilities, the law is clear, and it states that only service-connected disabilities may be considered in a claim of entitlement to a TDIU.  Here, because the most probative evidence clearly demonstrates that the Veteran's service-connected eczema disability did not preclude all forms of employment, a TDIU is not warranted.  

The Board again notes that the Veteran had been found totally disabled, for SSA purposes, as a result of multiple non service-connected disabilities.  Although VA is required to consider the SSA's findings, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Adjudication of VA and SSA claims is based on different laws and regulations.  Thus, SSA's determination has little probative value in this matter, and is not sufficient, in this case, to overcome the other evidence that does not establish entitlement to a TDIU for VA purposes.  

The statements of the Veteran and the Appellant as to the Veteran's employability as a result of his service connected disability have been considered and they are found to be competent, credible and probative as to the symptoms experienced and observed.  However, they are outweighed by the VA examiner's opinion which considered the Veteran's entire disability picture and determined that when considering only the Veteran's service-connected eczema disability, he was able to obtain or retain substantially gainful employment. 

In closing, the Board does not doubt that the Veteran's service-connected eczema disability had some effect on his employability.  However, the 60 percent schedular evaluation recognized significant industrial impairment resulting from his disability.  Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected disability was of such severity so as to preclude his participation in any form of substantially gainful employment.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is denied.

____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


